DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to application filed on 8/18/2020, in which claims 1 – 21 was presented for examination.
3.	Claims 1 – 21 are pending in the application.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 8/18/2020 has been reviewed and entered into the record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5a.	Claims 1- 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The limitation of claim recites the RDBMS accepts a workload comprised of one or more queries against a relational database; the RDBMS evolves a default cost profile into a plurality of cost profiles, each of the plurality of cost profiles capturing one or more cost parameters for the workload, RDBMS dynamically determines which of the plurality of cost profiles is an optimal cost 
	The limitation of determines which of the plurality of cost profiles is an optimal cost profile for the workload, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computer system,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computer system” language, “determining” in the context of this claim encompasses the user manually identify which of the cost profile has the minimum value. Similarly, the limitation of selects and performs one or more query execution plans for the workload based on the optimal cost profile for the workload, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a computer system” language, “selecting” and “performing” in the context of this claim encompasses the user manually selecting the cost profile value consider favorable and mentally compare and determine the outcome of the request. The limitation of accepts a workload comprised of one or more queries against a relational database, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a computer system” language, “accepting” in the context of this claim encompasses the user manually determine number of request and how the request will via in certain environment. The limitation of each of the plurality of cost profiles capturing one or more 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using computer system to perform both the determining and selecting steps. The computer system in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of searching for information based on request) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer system to perform both the determining and selecting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2, recites “wherein the plurality of cost profiles are represented by a multi-dimensional matrix that has one or more dimensions, and each of the dimensions represents one of the cost parameters”.
The limitation of cost profiles are represented by a multi-dimensional matrix that has one or more dimensions, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computer system,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computer system” language, “representing” in the context of this claim encompasses the user manually arranging the generated cost profile.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer system to perform both the determining and selecting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible
Claim 3 recites “wherein the RDBMS evolves the default cost profile into the plurality of cost profiles using fixed evolution, by generating one or more of the plurality of cost profiles that increment in steps in a range between minimum and maximum values of one of the cost parameters”.
The limitation of generating one or more of the plurality of cost profiles that increment in steps in a range between minimum and maximum values of one of the cost parameters, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computer system,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computer system” language, “generating” in the context of this claim encompasses the user manually adding a value to cost value within certain range.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer system to perform both the determining and selecting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible

Claim 4 recites “wherein the RDBMS evolves the default cost profile into the plurality of cost profiles using dynamic evolution, by generating one or more of the plurality of cost profiles that re-measure a value of one of the cost parameters”.
The limitation of generating one or more of the plurality of cost profiles that re-measure a value of one of the cost parameters, as drafted, is a process that, under its broadest reasonable interpretation, typically cover mathematical calculation but for the recitation of generic computer components. That is, other than reciting “by a computer system,” nothing in the claim element precludes the step from practically being mathematical calculation. For example, but for the “by a computer system” language, “re-measuring” in the context of this claim encompasses the computer system repeating the calculation process. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer system to perform both the determining and selecting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible

Claim 5 recites “wherein the RDBMS dynamically determines which of the plurality of cost profiles is the optimal cost profile for the workload by mapping the plurality of cost profiles to the workload”.
The limitation of g determines which of the plurality of cost profiles is the optimal cost profile for the workload by mapping the plurality of cost profiles to the workload, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computer system,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computer system” language, “determining” and “mapping” in the context of this claim encompasses the user manually selecting and linking the value of cost profile to the workload. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer system to perform both the determining and selecting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible

Claim 6 recites “wherein the plurality of cost profiles are mapped to the workload using a random walk scoring algorithm that searches the multi- dimensional matrix to identify the optimal cost profile for the workload”.
The limitation of cost profiles are mapped to the workload using a random walk scoring algorithm that searches the multi- dimensional matrix to identify the optimal cost profile for the workload, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computer system,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computer system” language, “mapping” in the context of this claim encompasses the user manually tagging cost profile and linking the value of cost profile to the workload based on the associated tag. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer system to perform both the determining and selecting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible

Claim 7 recites “wherein the plurality of cost profiles are mapped to the workload using a biased walk scoring algorithm that searches the multi- dimensional matrix to identify the optimal cost profile for the workload”.
The limitation of c cost profiles are mapped to the workload using a biased walk scoring algorithm that searches the multi- dimensional matrix to identify the optimal cost profile for the workload, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computer system,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computer system” language, “mapping” in the context of this claim encompasses the user manually tagging cost profile and linking the value of cost profile to the workload based on the associated tag. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer system to perform both the determining and selecting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible
	Regarding claims 8 - 21, the claims are essentially the same
or at least similar recitation as claims 1 - 7 except that they set forth the
claimed invention as a method and computer program product rather
than an apparatus respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 1 – 7.
5b.	Claims 15 - 21 rejected under 35 U.S.C. 101 because the claim is directed to non-statutory subject matter.
Claims 15 – 21 are rejected because it recites a computer readable storage medium and the broadest reasonable interpretation of a claim drawn to a computer readable storage media (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media (or non-transitory media) and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (or absent of a controlling definition in the specification). See MPEP §2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). Therefore, examiner advises amending the claim language to recite non-transitory computer readable storage medium. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 4 – 8, 11 – 15, and 18 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2013/0226903 A1), in view of Ramesh et al (US 2008/0120273 A1).
As per claim 1, Wu et al (US 2013/0226903 A1) discloses,
A computer-implemented apparatus, comprising: a relational database management system (RDBMS) executing in a computer system (para.[0005]; “a database server hosting a relational database”).
wherein: the RDBMS accepts a workload comprised of one or more queries against a relational database (para.[0008]; “query execution time in a database system”). 
the RDBMS evolves a default cost profile into a plurality of cost profiles (para.[0031]; “the CPU and input/output (I/O) cost units, to which the query optimizer 200 assigned some default values, so that they reflect the underlying hardware and database system (including the database server 250) in terms of actual execution time”). 
each of the plurality of cost profiles capturing one or more cost parameters for the workload (para.[0035]; “profiling input/output (I/O) cost units and CPU cost units” and para.[0037]; “input/output (I/O) cost units and the CPU cost units are profiled using one or more of the profiling queries”).
	Wu does not disclose the RDBMS dynamically determines which of the plurality of cost profiles an optimal cost profile for the workload is, and the RDBMS selects and performs one or more query execution plans for the workload based on the optimal cost profile for the workload.
	However, Ramesh et al (US 2008/0120273 A1) in an analogous art discloses,
the RDBMS dynamically determines which of the plurality of cost profiles is an optimal cost profile for the workload (para.[0044]; “the cost information and the workload profile information are considered at the same time to produce cost information for the physical plans”).
and the RDBMS selects and performs one or more query execution plans for the workload based on the optimal cost profile for the workload (para.[0044]; “The lowest cost physical plan is then selected to execute (block 440) resulting in a selected plan 445. The request is then executed following the plan (block 455), producing results”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the selection of query plan based on cost information and workload profile information of the system of Ramesh into prediction of query execution time of the system of Wu to identify necessary operator that minimize the amount of time required for query execution and provide avenue for determining resources and condition for improving query execution time.

As per claim 4, the rejection of claim 1 is incorporated and further Wu et al (US 2013/0226903 A1) discloses,
wherein the RDBMS evolves the default cost profile into the plurality of cost profiles using dynamic evolution, by generating one or more of the plurality of cost profiles that re-measure a value of one of the cost parameters (para.[0050]; “cost of each operator estimated by PostgreSQL's optimizer can be expressed in terms of a vector of five parameters”).  

As per claim 5, the rejection of claim 2 is incorporated and further Ramesh et al (US 2008/0120273 A1) discloses,
wherein the RDBMS dynamically determines which of the plurality of cost profiles is the optimal cost profile for the workload by mapping the plurality of cost profiles to the workload (para.[0044]; “the cost information and the workload profile information are considered at the same time to produce cost information for the physical plans”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the selection of query plan based on cost information and workload profile information of the system of Ramesh into prediction of query execution time of the system of Wu to identify cost of resources information that could be used to execute the query, thereby enable to the system to identify necessary operator that can improve system’s performance.

As per claim 6, the rejection of claim 5 is incorporated and further Ramesh et al (US 2008/0120273 A1) discloses,
wherein the plurality of cost profiles are mapped to the workload using a random walk scoring algorithm that searches the multi- dimensional matrix to identify the optimal cost profile for the workload (para.[0006]; “selecting one of the plurality of physical plans to execute the query using the cost information and workload profile information”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the selection of query plan based on cost information and workload profile information of the system of Ramesh into prediction of query execution time of the system of Wu to identify cost of resources information that could be used to execute the query, thereby enable to the system to identify necessary operator that can improve system’s performance.

As per claim 7, the rejection of claim 5 is incorporated and further Ramesh et al (US 2008/0120273 A1) discloses,
wherein the plurality of cost profiles are mapped to the workload using a biased walk scoring algorithm that searches the multi- dimensional matrix to identify the optimal cost profile for the workload (para.[0043]; “workload profile information occurs after the physical plan costing is done …. cost information for the physical plans 435 may be annotated with information required for workload profiling, such as memory usage, CPU usage, priority”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the selection of query plan based on cost information and workload profile information of the system of Ramesh into prediction of query execution time of the system of Wu to identify cost of resources information that could be used to execute the query, thereby enable to the system to identify necessary operator that can improve system’s performance.

Claims 8 and 11 – 14 are apparatus claim corresponding to method claim 1 and 4 - 7respectively, and rejected under the same reason set forth in connection to the rejection of claims 1, and 4 – 7 respectively above.

Claims 15, and 18 - 21 are computer program product claim corresponding to method claim 1 and 4 – 7 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1, and 4 – 7 respectively above.

7.	Claims 2 – 3, 9 – 10, and 16 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2013/0226903 A1), in view of Ramesh et al (US 2008/0120273 A1), and further in view of Chaudhuri et al (US 2003/0225768 A1)
As per claim 2, the rejection of claim 1 is incorporated, Wu et al (US 2013/0226903 A1) and Ramesh et al (US 2008/0120273 A1) does not disclose wherein the plurality of cost profiles are represented by a multi-dimensional matrix that has one or more dimensions, and each of the dimensions represents one of the cost parameters.  
	However, Chaudhuri et al (US 2003/0225768 A1) in an analogous art discloses,
wherein the plurality of cost profiles are represented by a multi-dimensional matrix that has one or more dimensions, and each of the dimensions represents one of the cost parameters (para.[0008]; “workload data be stored as an OLAP cube
featuring hierarchical dimensions that arrange the query information in dimensions having objects ordered as a function of granularity. The cube may have a dimension for
at least one of the following query information for each query in the database workload”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate hierarchical structure of storing database workload information of the system of Chaudhuri into prediction of query execution time of the system of Wu and selection of query plan based on cost information and workload profile information of the system of Ramesh to provide workload in a structured format that improve accessibility using standard data analysis.

As per claim 3, the rejection of claim 2 is incorporated and further Wu et al (US 2013/0226903 A1) discloses,
wherein the RDBMS evolves the default cost profile into the plurality of cost profiles using fixed evolution, by generating one or more of the plurality of cost profiles that increment in steps in a range between minimum and maximum values of one of the cost parameters (para.[0035]; “profiling input/output (I/O) cost units and CPU cost units” and para.[0037]; “input/output (I/O) cost units and the CPU cost units are profiled using one or more of the profiling queries”).  

Claims 9 - 10 are apparatus claim corresponding to method claim 2 - 3 respectively, and rejected under the same reason set forth in connection to the rejection of claims 2 - 3 respectively above.

Claims 16 - 17 are computer program product claim corresponding to method claim 2 - 3 respectively, and rejected under the same reason set forth in connection to the rejection of claims 2 - 3 respectively above.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TITLE: Characterizing business intelligence workloads, US 2012/0191641 A1  
authors: Crupi et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



10/23/2021